NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



THE ESTATE OF JULIA BLANCO-                     )
ALTMAN, by and through PEDRO                    )
GONZALEZ BLANCO, Personal                       )
Representative,                                 )
                                                )
             Appellant,                         )
                                                )
v.                                              )      Case No. 2D18-160
                                                )
SPRING LAKE NC, LLC; CLEAR                      )
CHOICE HEALTHCARE, LLC; and                     )
DANIEL MELTON (as to SPRING                     )
LAKE REHABILITATION CENTER,                     )
                                                )
             Appellees.                         )
                                                )

Opinion filed October 24, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County; Keith
P. Spoto, Judge.

Joanna Greber Dettloff, Megan L.
Gisclar, and Kathleen C. Knight of
Wilkes & McHugh, PA, Tampa, for
Appellant.

Kirsten K. Ullman, Bruce D. Peisner,
and Lisa M. Albrecht of Ullman Bursa
Law, Tampa, for Appellees.


PER CURIAM.
           Affirmed.


KELLY, and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE
Concur.




                                  -2-